DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10 and 19 are cancelled. A complete action on the merits of pending claims 1-9, 11-18, and 20 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kordis et al. (hereinafter “Kordis”) (US 5,476,495).
Regarding claim 1, Kordis teaches
A tissue ablation device (Fig. 24, Char. 86: integrated system) comprising: 
a first longitudinal member having (Fig. 24-27, Char. 24: basket) a first end (Fig. 24-27: the proximal most portion of basket (24)) and a second end comprising a first (Fig. 24-27, Char. 26: electrodes) and 
a second longitudinal member (Fig. 24-27, Char. 84 and 88) having a first end configured to be coupled to the energy generator (Fig. 24-27, Char. 84: steerable distal tip; Col. 12, Lines 46-54: Steerable distal tip (84) is connected with an energy source via cable (100) and plug (102)) and a second end comprising at least one electrode, (Fig. 24-27, Char. 88: ablating element) wherein the second longitudinal member is configured to be nested entirely within the first longitudinal member (Fig. 26: ablating element (88) and steerable tip (84) are capable of being nested entirely within basket (24)) and is extendable from the first longitudinal member to change a distance between the at least one electrode on the second longitudinal member and the first plurality of electrodes on the first longitudinal member. (Col. 14, Claim 1, and Fig. 25 ablating element (88) and steerable tip (84) are capable of being extended from basket (24))
Kordis, as discussed above, does not explicitly teach the proximal end of basket (24) is configured to be coupled to an energy generator. 
Kordis further teaches the basket electrodes can be used for ablation as well as mapping. (Fig. 24-27; Col. 13, Lines 21-22: the basket electrodes can be used for ablation purposes too)
In order to be used for ablation, the basket electrodes (26) would have to be connected to an energy source.

Regarding claim 2, modified Kordis, as applied to claim 1 above, teaches the first plurality of electrodes of the first longitudinal member are expandable in a basket-like configuration. (Claim 15; Fig. 24-27: the basket electrodes (26) are expandable in a basket-like configuration)
Regarding claim 3, modified Kordis, as applied to claim 2 above, teaches the first plurality of electrodes are located laterally along the basket-like configuration. (Fig. 24-27: the basket electrodes (26) are located laterally along the basket-like configuration.)
Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kordis (US 5,476,495) in view of Swanson (US 6,107,699).
Regarding claim 5, modified Kordis, as applied to claim 1 above, does not explicitly teach an insulator located on at least a portion of the plurality of first electrodes of the first longitudinal member that is distal to the central axis of the first longitudinal member.
Swanson, in a similar field of endeavor, teaches insulating portions of electrode elements not intended to contact tissue via painting on a layer of UV adhesive. (Col. 43, Lines 61-64)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Kordis, as applied 
Regarding claims 11 and 12, modified Kordis, as applied to claim 1 above, does not explicitly teach the first plurality of electrodes or the at least one electrode are ball-tip electrodes located on first plurality of expandable ribs, and are configured to provide an area of high current density
Swanson, in a similar field of endeavor, teaches an ablation device with a basket electrode configuration (Fig. 1, Char 16: probe) comprising ball-tip electrodes (Col. 37, Lines 52-57: the portions of the electrodes in contact with tissue are spherical) wherein the electrodes are capable of producing areas of high current density. (Col. 39, Lines 39-42: there is high current density at the electrodes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Kordis, as applied to claim 1 above, to incorporate the teachings of Swanson and include spherical electrodes capable of creating high current density. Doing so would allow the device to benefit from needing fewer active electrodes to ablate tissue, reducing the power requirements of the device, as suggested by Swanson: Col. 43, Lines 43-51.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kordis (US 5,476,495) in view of Edwards et al. (hereinafter “Edwards”) (US 6,405,732 B1).
Regarding claim 6, modified Kordis, as applied to claim 1 above, does not explicitly teach the second longitudinal member comprises a second plurality of electrodes that are expandable about a central axis of the second longitudinal member.
Edwards, in a similar field of endeavor, teaches an ablation device (Fig. 17) comprising an outer basket structure (Fig. 17, at least Char. 44 and 52) and an inner basket-like structure, (Fig. 17, Char. 101, 60, and 90 at least in that electrode delivery members (60) and needle electrodes (90) form a plurality of curved rib like structures) wherein the inner basket structure comprises a plurality of electrodes expandable about a central axis. (Fig. 17; Col. 14, Lines 8-11)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Kordis to incorporate the teachings of Edwards, and include the hollow guiding member (101), energy delivery member (60), and needle electrodes (90) of Edwards in place of the distal tip (84) and ablating element (88) of Kordis. Doing so would be a simple substitution of one ablation structure for another. The device would then be able to use the needle electrodes to penetrate tissue, as suggested in Edwards. (Fig. 17; Col. 14, Lines 14-17) By penetrating the target tissue, the plurality of needle electrodes can act as an anchor, attaching the ablation device to the target tissue, and resisting unintentional movement during the procedure.
Regarding claim 8, the combination of Kordis/Edwards, as applied to claim 6 above, teaches the second plurality of electrodes of the second longitudinal member are expandable in a basket-like configuration. (Edwards: Fig. 17, Char. 101, 60, and 90 form a basket-like structure at least in that electrode delivery members (60) and needle electrodes (90) form a plurality of curved rib like structures – it is implicit that this feature be present in the Kordis/Edwards combination based on the rejection to claim 6 above)
Claims 1 and 6 are again rejected under 35 U.S.C. 103 along with claims 4, 7, and 9 as being unpatentable over Stewart et al. (hereinafter “Stewart”) (US 2002/0111618 A1) in view of Deem et al. (hereinafter “Deem”) (US 2005/0288730 A1).
Regarding claim 1, Stewart teaches
A tissue ablation device (Fig. 8, Char. 190: catheter assembly) comprising: 
a first longitudinal member (Fig. 8, Char. 192: catheter body) having a first end configured to be coupled to an energy generator (Fig. 8, Char. 200: intermediate portion; Page 2, Par. [0013]: an ablative energy source is associated with the ablation section of the catheter assembly; The proximal end of catheter body (192) would naturally be coupled to the energy source such that ablative energy is supplied to the electrodes (194) of coil (204)) and a second end comprising a first plurality of electrodes (Fig. 8, Char. 204: coil) that are expandable about a central axis of the first longitudinal member; (Page 8, Par. [0105]: Coil (204) changes from a straight configuration when retracted within sheath (198) to the expanded configuration when extended out of sheath (198)) and 
(Fig. 8, Char. 196: locating device) having a first end (Fig. 8: the proximal most portion of locating device (196)) and a second end comprising at least one electrode, (Fig. 8, Char. 208: tip) wherein the second longitudinal member is configured to be nested entirely within the first longitudinal member (Fig. 8; Page 8, Par. [0105]-[0107]: Coil (204) and tip (208) are independently retractable and extendable from sheath (198). Tip (208) is capable of being nested entirely within the expanded configuration of coil (204), at least as tip (208) extends from sheath (198), before tip (208) extends past coil (204) to the configuration depicted in Fig. 8. and is extendable from the first longitudinal member to change a distance between the at least one electrode on the second longitudinal member and the first plurality of electrodes on the first longitudinal member. (As tip (208) extends from sheath (198) and past coil (204) to the configuration depicted in Fig. 8, a distance between at least one electrode on tip (208) and at least one electrode on coil (204) would change.)
Stewart does not explicitly teach that the first end of the second longitudinal member is configured to be coupled to the energy generator.
Deem, in a similar field of endeavor, teaches an ablation device (Fig. 5, Char. 220: apparatus) comprising a first helical electrode (Fig. 5, Char. 224a: helical electrode) wrapped around at least a portion of a second helical electrode, (Fig. 5, Char. 224b: helical electrode) wherein the device is configured to actuate the first and second helical electrodes in a bipolar fashion. (Pages 8-9, Par. [0088]: Electrodes 224a-b may be actuated in a bipolar fashion such that one electrode is an active electrode and the other is a return electrode.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stewart to incorporate the teachings of Deem, and couple the proximal portion of locating device (196) with the energy source, such that the electrodes on distal tip (208) of Stewart are configured to actuate in a bipolar fashion with the electrodes on the coil (204) of Stewart. Doing so would allow for control over the field strength of the bipolar ablation and/or the length of tissue to be treated, as suggested in Deem. (Pages 8-9, Par. [0088])
Regarding claim 4, the combination of Stewart/Deem, as applied to claim 1 above, teaches the first plurality of electrodes of the first longitudinal member are expandable in a helical coil. (Stewart: Fig. 8; Page 8, Par. [0105]: Coil (204) changes from a straight configuration when retracted within sheath (198) to an expanded configuration when extended out of sheath (198))
Regarding claim 6, the combination of Stewart/Deem, as applied to claim 1 above, teaches the second longitudinal member comprises a second plurality of electrodes that are expandable about a central axis of the second longitudinal member. (Stewart: Fig. 8, Page 8, Par. [0107]: As tip (208) is deployed from sheath (198), the tip (208) assumes the coiled shape shown in Fig. 8)
Regarding claim 7, the combination of Stewart/Deem, as applied to claim 6 above, teaches the second plurality of electrodes are located within the first plurality of electrodes when both the first plurality of electrodes and the second plurality of electrodes are in an (Stewart: Fig. 8, Page 8, Par. [0107]: As tip (208) is deployed from sheath (198), the tip (208) assumes the coiled shape shown in Fig. 8; The electrodes on distal tip (208) would be located within the space defined by coil (204) as distal tip (208) extends out from sheath (198) and takes an expanded helical shape, at least until the distal tip (208) extends distally past coil (204))
Regarding claim 9, the combination of Stewart/Deem, as applied to claim 8 above, teaches the second plurality of electrodes of the second longitudinal member are expandable in a helical coil. (Stewart: Fig. 8: Distal tip (208) is a helical coil)
Claims 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kordis (US 5,476,495) in view of Ostrovsky et al. (hereinafter “Ostrovsky) (US 2005/0107781 A1).
Regarding claim 13, Kordis teaches 
advancing a first longitudinal member (Fig. 24-27, Char. 24: basket) and a second longitudinal member nested within the first longitudinal member (Fig. 24-27, Char. 84 and 88)  into a tissue region of a body of a patient, (Col. 15-16, Claim 3: introducing the integrated probe assembly into the heart while the second electrode element is collapsed about the ablation electrode element) wherein the first longitudinal member comprises a first end (Fig. 24-27: the proximal most portion of basket (24)) and a second end comprising a first plurality of electrodes that are expandable to change the respective positioning between the plurality of electrodes (Fig. 24-27, Char. 26: electrodes; Col. 15-16, Claim 3, basket (24) is expandable)  and the second longitudinal member (Fig. 24-27, Char. 84 and 88) comprising a first end configured to be coupled to (Fig. 24-27, Char. 84: steerable distal tip; Col. 12, Lines 46-54: Steerable distal tip (84) is connected with an energy source via cable (100) and plug (102)) and a second end comprising at least one electrode, (Fig. 24-27, Char. 88: ablating element) wherein the second longitudinal member is configured to be nested entirely within the first longitudinal member (Fig. 26: ablating element (88) and steerable tip (84) are capable of being nested entirely within basket (24)) and is extendable from the first longitudinal member to change a distance between the at least one electrode on the second longitudinal member and the first plurality of electrodes on the first longitudinal member; (Col. 15-16, Claim 3, and Fig. 25 ablating element (88) and steerable tip (84) are extendable from basket (24))
expanding the first plurality of electrodes to a deployed configuration (Col. 15-16, Claim 3); 
extending the second longitudinal member from the first longitudinal member to change the distance between the at least one electrode on the second longitudinal member and the first plurality of electrodes on the first longitudinal member; (Fig. 25; Col. 15-16, Claim 3: The ablation electrode element is brought into contact with heart tissue) and 
initiating a delivery of energy to second longitudinal members from the energy generator to the tissue region of the body to ablate the tissue. (Fig. 25; Col. 15-16, Claim 3: ablation energy is transmitted to the ablation electrode)
(Fig. 24-27; Col. 13, Lines 21-22: the basket electrodes can be used for ablation purposes too)
Kordis does not explicitly teach that basket (24) is coupled to an energy generator; providing a bipolar arrangement between the first plurality of electrodes of the first longitudinal member and the at least one electrode of the second longitudinal member; extending the second longitudinal member from the first longitudinal member alters the bipolar arrangement; and initiating a delivery of energy to the first longitudinal member from the energy generator
Ostrovsky, in a similar field of endeavor, teaches a method of ablating tissue comprising providing a bipolar arrangement between a first plurality of electrodes (Fig. 5, Char. 206: array of tines) of a first longitudinal member (Fig. 5, Char. 216 and 206) and at least one electrode (Fig. 5, Char. 208: array of tines) of a second longitudinal member, (Fig. 5, Char. 218 and 208; Page 4, Par. [0048]: each of the arrays has a positive and negative polarity respectively, forming a bipolar system) wherein the first and second longitudinal members are coupled to an energy generator; (Fig. 5: Arrays (206 and 208) are coupled to generator (210) via the proximal portions of hollow channels (216 and 218) and electric connections (212)) and initiating a delivery of energy to the first longitudinal member from the energy generator (Page 10, Claim 25)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kordis to incorporate the teachings of Ostrovsky, and provide a bipolar arrangement between the first plurality of 
In this combination, extending the second longitudinal member from the first longitudinal member would naturally alter the bipolar arrangement at least in that the ablation area and field strength of the bipolar system would be altered with the distance between the electrodes of the first and second longitudinal members.
Regarding claim 15, the combination of Kordis/Ostrovsky, as applied to claim 13 above, teaches the first plurality of electrodes of the first longitudinal member are expandable in a basket-like configuration. (Kordis: Claim 15; Fig. 24-27: the basket electrodes (26) are expandable in a basket-like configuration)
Regarding claim 16, the combination of Kordis/Ostrovsky, as applied to claim 15 above, teaches the first plurality of electrodes are located laterally along the basket-like configuration. (Kordis: Fig. 24-27: the basket electrodes (26) are located laterally along the basket-like configuration.)
Regarding claim 20, the combination of Kordis/Ostrovsky, as applied to claim 13 above, does not explicitly teach adjusting the position of the longitudinal member to ablate a second tissue region.
(Page 3, Par. [0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kordis/Ostrovsky, as applied to claim 13 above, to further include the teachings of Ostrovsky, and adjust the position of the longitudinal member to ablate a second tissue region. Doing so would ensure that the procedure is complete, and all of the target tissue has been successfully and sufficiently ablated, as implied in Ostrovsky. (Page 3, Par. [0044])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kordis (US 5,476,495) in view of Ostrovsky (US 2005/0107781 A1), as applied to claim 13 above, and further in view of Moss et al. (hereinafter “Moss”) (US 2011/0202053 A1).
Regarding claim 14, the combination of Kordis/Ostovsky, as applied to claim 13 above, does not explicitly teach the tissue region comprises prostate tissue.
Moss, in a similar field of endeavor, teaches ablating tissue (Page 6, Claim 30) including prostate tissue. (Page 5, Par. [0054])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kordis/Ostrovsky, as applied to claim 13 above, to incorporate the teachings of Moss, and use the method of ablating tissue to treat a variety of tissue regions, including prostate tissue. Doing so would allow for a more versatile method, capable of being 	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kordis (US 5,476,495) in view of Ostrovsky (US 2005/0107781 A1), as applied to claim 13 above, and further in view of Eliason et al. (hereinafter “Eliason”) (US 2014/0257069 A1).
Regarding claim 17, the combination of Kordis/Ostrovsky, as applied to claim 13 above, does not explicitly teach the first plurality of electrodes of the first longitudinal member are expandable in a helical coil.
Eliason, in a similar field of endeavor, teaches an ablation device (Fig. 3, Char. 50: electrode assembly) comprising electrodes disposed on a basket structure, (Fig. 3, Char. 42: electrodes) wherein the splines of the basket have a helical shape. (Fig. 3)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kordis/Ostovsky, as applied to claim 13 above, to incorporate the teachings of Eliason, and configure the splines of basket (24) of Kordis in a helical shape, as taught by Eliason. Doing so would allow for a more even distribution of electrodes, and controlled shifting of the basket (24) between a compressed and expanded state, as discussed by Eliason. (Pages 3-4, Par. [0034])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kordis (US 5,476,495) in view of Ostrovsky (US 2005/0107781 A1), as applied to claim 13 above, and further in view of Edwards (US 6,405,732 B1).
Regarding claim 18, the combination of Kordis/Ostrovsky, as applied to claim 13 above, teaches providing a bipolar arrangement between the first plurality of electrodes of the first longitudinal member and the at least one electrode of the second longitudinal member. (Ostrovsky: Fig. 5, Char. 218 and 208; Page 4, Par. [0048]: each of the arrays has a positive and negative polarity respectively, forming a bipolar system – it is implicit that this feature be present in the Kordis/Ostrovsky combination based on the rejection to claim 13 above.)
The combination of Kordis/Ostrovsky, as applied to claim 13 above, does not explicitly teach the second longitudinal member comprises a second plurality of electrodes that are expandable about a central axis of the second longitudinal member, or the step of expanding the second plurality of electrodes to provide the bipolar arrangement.
Edwards, in a similar field of endeavor, teaches an ablation device (Fig. 17) comprising an outer basket structure (Fig. 17, at least Char. 44 and 52) and an inner electrode structure (Fig. 17, Char. 101, 60, and 90) comprising a second plurality of electrodes that are expandable about a central axis of the second longitudinal member, (Fig. 17, Char. 90: needle electrodes) and expanding the second plurality of electrodes to a deployed configuration. (Col. 14, Lines 7-19)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kordis/Ostrovsky, as applied to claim 13 above, to incorporate the teachings of Edwards, and configure the second longitudinal member comprises a second plurality of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        





/N.S.B./Examiner, Art Unit 3794